DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Lincicum on 01/28/21.
The application has been amended as follows: 
Claims 3, 9, 12, and 18 have been cancelled. 
2.	(Currently Amended) A method of treating an aneurysm proximate a bifurcation in vasculature of a patient, the bifurcation having an inlet vessel providing blood flow to a first outlet vessel and a second outlet vessel, the method comprising:
providing a stent for abutting an ostium of the aneurysm, the stent having a compressed configuration and an expanded configuration, the stent comprising an inlet anchoring section at a first end and defining a proximal lumen, an outlet anchoring section at a second end and defining a distal lumen, and an intermediate section disposed between the inlet anchoring section and the outlet anchoring section and defining an intermediate lumen;
wherein the inlet anchoring section defines a proximal lumen, the outlet anchoring section defines a distal lumen, and the intermediate section defines an intermediate lumen, and 
anchoring, in the first outlet vessel, the outlet anchoring section of the stent while in the expanded configuration;
anchoring, in the first inlet vessel, the inlet anchoring section of the stent while in the expanded configuration; and
consists of a protruding section such that a 
wherein, after the positioning, the proximal, intermediate, and distal lumens provide a substantially unobstructed path for fluid flow from the inlet vessel to the first outlet vessel and cell sizes of a strut pattern of the intermediate section permit fluid flow through the cells to the second outlet vessel.
11.	(Currently Amended) A method of treating an aneurysm at a junction of a bifurcation having an inlet vessel and first and second outlet vessels, the method comprising:
providing a stent in a compressed configuration within a catheter, the stent comprising (i) a proximal section, (ii) a distal section; and (iii) an intermediate section, between the proximal and distal sections, wherein the intermediate section consists of a protruding section, wherein the protruding section is covered by a plurality of filaments defining cells;
expanding the stent from the compressed configuration to an expanded configuration out of the catheter, the expanding comprising:
anchoring, in the first outlet vessel, the distal section;
anchoring, in the inlet vessel, the proximal section; and
positioning the intermediate section to abut an ostium of the aneurysm on a side of the aneurysm that is adjacent to the second outlet vessel, wherein, while in the expanded configuration, the intermediate section protrudes such that a 
wherein, after the positioning, the stent provides a substantially unobstructed path for fluid flow from the inlet vessel to the first outlet vessel and the cells of 

Reason for Allowance
Claims 2, 4, 6-8, 10-11, 13-17, and 19 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a method of treating an aneurysm proximate a bifurcation in vasculature of a patient that includes the combination of recited limitations in claims 2 and 11.
As to claims 2 and 11, the art of record [i.e. Mayberry, Bruszewski, Berez] alone or in combination, combined with the remainder of the claim limitations, does not disclose the method steps of: positioning the intermediate section consisting of a protruding section to abut an ostium of the aneurysm, and after the positioning, the stent provides a substantially unobstructed path for fluid flow from the inlet vessel to the first outlet vessel and the cells of the intermediate section permit to fluid flow therethrough to the second outlet vessel. 
Cited prior art Berez discloses the invention substantially except for the method steps of: positioning the intermediate section consisting of a protruding section to abut an ostium of the aneurysm. Berez cannot be modified because there is no motivation to reposition the protrusion so that it abuts the ostium of the aneurysm. Berez cannot be modified because of lack of motivation to add a protrusion. The only motivation offered is by cited prior art Mayberry and that is to position the aperture at the opening of a branch vessel. However this is not necessary in Berez because of the plurality of cell openings located at the opening of the branch vessel.
Cited prior art Bruszewski discloses the invention substantially as claimed except for the method steps of: positioning the intermediate section consisting of a protruding section to abut an ostium of the aneurysm wherein the protruding section’s cross-sectional dimension of the intermediate section is greater than a maximum cross-sectional dimension of the inlet anchoring section and a 
Cited prior art reference Mayberry disclose the invention substantially except the method steps of: positioning the intermediate section consisting of a protruding section to abut an ostium of the aneurysm and wherein cell sizes of a strut pattern of the intermediate section permit fluid flow through the cells to the second outlet vessel. Mayberry cannot be modified because there is no motivation offered by the alternative references to reposition the protrusion so that it abuts the ostium of the aneurysm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

	
	/C.U.I/               Examiner, Art Unit 3771          

/MELANIE R TYSON/Primary Examiner, Art Unit 3771